Exhibit 10.1

 

POWER-ONE, INC.

2004 STOCK INCENTIVE PLAN

 

1.     PURPOSE OF PLAN

 

The purpose of the Power-One, Inc. 2004 Stock Incentive Plan (this “Plan”) of
Power-One, Inc., a Delaware corporation (the “Corporation”), is to promote the
success of the Corporation and to increase stockholder value by providing an
additional means through the grant of awards to attract, motivate, retain and
reward selected employees and other eligible persons.

 

2.     ELIGIBILITY

 

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons.  An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of the Corporation’s or one of its
Subsidiary’s securities) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws.  An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine.  As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

 

3.     PLAN ADMINISTRATION

 

3.1                               The Administrator.  This Plan shall be
administered by and all awards under this Plan shall be authorized by the
Administrator.  The “Administrator” means the Board or one or more committees
appointed by the Board or another committee (within its delegated authority) to
administer all or certain aspects of this Plan.  Any such committee shall be
comprised solely of one or more directors or such number of directors as may be
required under applicable law.  A committee may delegate some or all of its
authority to another committee so constituted.  The Board or a committee
comprised solely of directors may also delegate, to the extent permitted by
Section 157(c) of the Delaware General Corporation Law and any other applicable
law, to one or more officers of the Corporation, its powers under this Plan
(a) to designate the officers and employees of the Corporation and its
Subsidiaries who will receive grants of awards under this Plan, and (b) to
determine the number of shares subject to, and the other terms and conditions
of,

 

--------------------------------------------------------------------------------


 

such awards.  The Board may delegate different levels of authority to different
committees with administrative and grant authority under this Plan.  Unless
otherwise provided in the Bylaws of the Corporation or the applicable charter of
any Administrator: (a) a majority of the members of the acting Administrator
shall constitute a quorum, and (b) the vote of a majority of the members present
assuming the presence of a quorum or the unanimous written consent of the
members of the Administrator shall constitute action by the acting
Administrator.

 

With respect to awards intended to satisfy the requirements for
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986, as amended (the “Code”), this Plan shall be administered by a committee
consisting solely of two or more outside directors (as this requirement is
applied under Section 162(m) of the Code); provided, however, that the failure
to satisfy such requirement shall not affect the validity of the action of any
committee otherwise duly authorized and acting in the matter.  Award grants, and
transactions in or involving awards, intended to be exempt under Rule 16b-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), must
be duly and timely authorized by the Board or a committee consisting solely of
two or more non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the Exchange Act).  To the extent required by any
applicable listing agency, this Plan shall be administered by a committee
composed entirely of independent directors (within the meaning of the applicable
listing agency).

 

3.2                               Powers of the Administrator.  Subject to the
express provisions of this Plan, the Administrator is authorized and empowered
to do all things necessary or desirable in connection with the authorization of
awards and the administration of this Plan (in the case of a committee or
delegation to one or more officers, within the authority delegated to that
committee or person(s)), including, without limitation, the authority to:

 

(a)                                  determine eligibility and, from among those
persons determined to be eligible, the particular Eligible Persons who will
receive an award under this Plan;

 

(b)                                 grant awards to Eligible Persons, determine
the price at which securities will be offered or awarded and the number of
securities to be offered or awarded to any of such persons, determine the other
specific terms and conditions of such awards consistent with the express limits
of this Plan, establish the installments (if any) in which such awards shall
become exercisable or shall vest (which may include, without limitation,
performance and/or time-based schedules), or determine that no delayed
exercisability or vesting is required, establish any applicable performance
targets, and establish the events of termination or reversion of such awards;

 

(c)                                  approve the forms of award agreements
(which need not be identical either as to type of award or among participants);

 

--------------------------------------------------------------------------------


 

(d)                                 construe and interpret this Plan and any
agreements defining the rights and obligations of the Corporation, it
Subsidiaries, and participants under this Plan, further define the terms used in
this Plan, and prescribe, amend and rescind rules and regulations relating to
the administration of this Plan or the awards granted under this Plan;

 

(e)                                  cancel, modify, or waive the Corporation’s
rights with respect to, or modify, discontinue, suspend, or terminate any or all
outstanding awards, subject to any required consent under Section 8.6.5;

 

(f)                                    accelerate or extend the vesting or
exercisability or extend the term of any or all such outstanding awards (in the
case of options or stock appreciation rights, within the maximum ten-year term
of such awards) in such circumstances as the Administrator may deem appropriate
(including, without limitation, in connection with a termination of employment
or services or other events of a personal nature) subject to any required
consent under Section 8.6.5;

 

(g)                                 adjust the number of shares of Common Stock
subject to any award, adjust the price of any or all outstanding awards or
otherwise change previously imposed terms and conditions, in such circumstances
as the Administrator may deem appropriate, in each case subject to Sections 4
and 8.6, and provided that in no case (except due to an adjustment contemplated
by Section 7 or any repricing that may be approved by stockholders) shall such
an adjustment constitute a repricing (by amendment, cancellation and regrant,
exchange or other means) of the per share exercise or base price of any option
or stock appreciation right;

 

(h)                                 determine the date of grant of an award,
which may be a designated date after but not before the date of the
Administrator’s action (unless otherwise designated by the Administrator, the
date of grant of an award shall be the date upon which the Administrator took
the action granting an award;

 

(i)                                     determine whether, and the extent to
which, adjustments are required pursuant to Section 7 hereof and authorize the
termination, conversion, substitution or succession of awards upon the
occurrence of an event of the type described in Section 7;

 

(j)                                     acquire or settle (subject to Sections 7
and 8.6) rights under awards in cash, stock of equivalent value, or other
consideration; and

 

(k)                                  determine the fair market value of the
Common Stock or awards under this Plan from time to time and/or the manner in
which such value will be determined.

 

3.3                               Binding Determinations.  Any action taken by,
or inaction of, the Corporation, any Subsidiary, or the Administrator relating
or pursuant to this Plan and within its authority hereunder or under applicable
law shall be within the absolute discretion of that entity or body and shall be
conclusive and binding upon all

 

--------------------------------------------------------------------------------


 

persons.  Neither the Board nor any Board committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Corporation in respect
of any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time.

 

3.4                               Reliance on Experts.  In making any
determination or in taking or not taking any action under this Plan, the Board
or a committee, as the case may be, may obtain and may rely upon the advice of
experts, including employees and professional advisors to the Corporation.  No
director, officer or agent of the Corporation or any of its Subsidiaries shall
be liable for any such action or determination taken or made or omitted in good
faith.

 

3.5                               Delegation.  The Administrator may delegate
ministerial, non-discretionary functions to individuals who are officers or
employees of the Corporation or any of its Subsidiaries or to third parties.

 

4.     SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

4.1                               Shares Available.  Subject to the provisions
of Section 7.1, the capital stock that may be delivered under this Plan shall be
shares of the Corporation’s authorized but unissued Common Stock and any shares
of its Common Stock held as treasury shares.  For purposes of this Plan, “Common
Stock” shall mean the common stock of the Corporation and such other securities
or property as may become the subject of awards under this Plan, or may become
subject to such awards, pursuant to an adjustment made under Section 7.1.

 

4.2                               Share Limits.  The maximum number of shares of
Common Stock that may be delivered pursuant to awards granted to Eligible
Persons under this Plan (the “Share Limit”) is 4,750,000 shares.  The following
limits also apply with respect to awards granted under this Plan:

 

(a)                                  The maximum number of shares of Common
Stock that may be delivered pursuant to options qualified as incentive stock
options granted under this Plan is 1,000,000 shares.

 

(b)                                 The maximum number of shares of Common Stock
subject to those options and stock appreciation rights that are granted during
any calendar year to any individual under this Plan is 1,500,000 shares.

 

(c)                                  The maximum number of shares of Common
Stock subject to all awards that are granted during any calendar year to any
individual under this Plan is 1,500,000 shares.  This limit does not apply,
however, to shares delivered in respect of compensation earned but deferred.

 

--------------------------------------------------------------------------------


 

(d)                                 The maximum number of shares of Common Stock
that may be delivered pursuant to awards granted under this Plan, other than
those described in the next sentence, is 2,500,000 shares.  This limit does not
apply, however, to (1) shares delivered in respect of compensation earned but
deferred, (2) except as expressly provided in Section 5.1.1 (which generally
requires that shares delivered in respect of “discounted” stock options be
charged against this limit), shares delivered in respect of stock option grants,
and (3) except as expressly provided in Section 5.1.2 (which generally requires
that shares delivered in respect of “discounted” stock appreciation right grants
be charged against this limit), shares delivered in respect of stock
appreciation right grants.

 

(e)                                  The maximum number of shares of Common
Stock that may be delivered pursuant to awards granted to non-employee directors
under this Plan is 500,000 shares.  This limit does not apply, however, to
shares delivered in respect of compensation earned but deferred.  For this
purpose, a “non-employee director” is a member of the Board who is not an
officer or employee of the Corporation or one of its Subsidiaries.

 

(f)                                    Additional limits with respect to
Performance-Based Awards are set forth in Section 5.2.3.

 

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

4.3                               Awards Settled in Cash, Reissue of Awards and
Shares.  To the extent that an award granted under this Plan is settled in cash
or a form other than shares of Common Stock, the shares that would have been
delivered had there been no such cash or other settlement shall not be counted
against the shares available for issuance under this Plan.  In the event that
shares of Common Stock are delivered in respect of a dividend equivalent right
granted under this Plan, only the actual number of shares delivered with respect
to the award shall be counted against the share limits of this Plan.  To the
extent that shares of Common Stock are delivered pursuant to the exercise of a
stock appreciation right or stock option granted under this Plan, the number of
underlying shares as to which the exercise related shall be counted against the
applicable share limits under Section 4.2, as opposed to only counting the
shares actually issued.  (For purposes of clarity, if a stock appreciation right
relates to 100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.) 
Shares that are subject to or underlie awards granted under this Plan which
expire or for any reason are cancelled or terminated, are forfeited, fail to
vest, or for any other reason are not paid or delivered under this Plan shall
again be available for subsequent awards under this Plan.  Shares that are
exchanged by a participant or withheld by the Corporation as full or partial
payment in connection with any award under this Plan, as well as any shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
shall not be available for subsequent awards under this Plan.  Refer to
Section 8.10 for application of the

 

--------------------------------------------------------------------------------


 

foregoing share limits with respect to assumed awards.  The foregoing
adjustments to the share limits of this Plan are subject to any applicable
limitations under Section 162(m) of the Code with respect to awards intended as
performance-based compensation thereunder.

 

4.4                               Reservation of Shares; No Fractional Shares;
Minimum Issue.  The Corporation shall at all times reserve a number of shares of
Common Stock sufficient to cover the Corporation’s obligations and contingent
obligations to deliver shares with respect to awards then outstanding under this
Plan (exclusive of any dividend equivalent obligations to the extent the
Corporation has the right to settle such rights in cash).  No fractional shares
shall be delivered under this Plan.  The Administrator may pay cash in lieu of
any fractional shares in settlements of awards under this Plan.  No fewer than
100 shares may be purchased on exercise of any award (or, in the case of stock
appreciation or purchase rights, no fewer than 100 rights may be exercised at
any one time) unless the total number purchased or exercised is the total number
at the time available for purchase or exercise under the award.

 

5.     AWARDS

 

5.1                               Type and Form of Awards.  The Administrator
shall determine the type or types of award(s) to be made to each selected
Eligible Person.  Awards may be granted singly, in combination or in tandem. 
Awards also may be made in combination or in tandem with, in replacement of, as
alternatives to, or as the payment form for grants or rights under any other
employee or compensation plan of the Corporation or one of its Subsidiaries. 
The types of awards that may be granted under this Plan are:

 

5.1.1       Stock Options.  A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator.  An option may be intended as an incentive
stock option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO).  The award
agreement for an option will indicate if the option is intended as an ISO,
otherwise it will be deemed to be a nonqualified stock option.  The maximum term
of each option (ISO or nonqualified) shall be ten (10) years.  The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option, except as
follows: (a) in the case of a stock option granted retroactively in tandem with
or as a substitution for another award, the per share exercise price may be no
lower than the fair market value of a share of Common Stock on the date such
other award was granted (to the extent consistent with Sections 422 and 424 of
the Code in the case of options intended as incentive stock options); and (b) in
any other circumstances, a nonqualified stock option may be granted with a per
share exercise price that is less than the fair market value of a share of
Common Stock on the date of grant, provided that any shares delivered in respect
of such option shall be charged against the limit of Section 4.2(d) (the limit
on full-value awards) as well as any other applicable limit under Section 4.2. 
When an option is exercised, the exercise price for the shares to be purchased
shall be paid in full in

 

--------------------------------------------------------------------------------


 

cash or such other method permitted by the Administrator consistent with
Section 5.5.

 

5.1.2       Additional Rules Applicable to ISOs.  To the extent that the
aggregate fair market value (determined at the time of grant of the applicable
option) of stock with respect to which ISOs first become exercisable by a
participant in any calendar year exceeds $100,000, taking into account both
Common Stock subject to ISOs under this Plan and stock subject to ISOs under all
other plans of the Corporation or one of its Subsidiaries (or any parent or
predecessor corporation to the extent required by and within the meaning of
Section 422 of the Code and the regulations promulgated thereunder), such
options shall be treated as nonqualified stock options.  In reducing the number
of options treated as ISOs to meet the $100,000 limit, the most recently granted
options shall be reduced first.  To the extent a reduction of simultaneously
granted options is necessary to meet the $100,000 limit, the Administrator may,
in the manner and to the extent permitted by law, designate which shares of
Common Stock are to be treated as shares acquired pursuant to the exercise of an
ISO.  ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term “subsidiary” is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question).  There shall be imposed in any award agreement
relating to ISOs such other terms and conditions as from time to time are
required in order that the option be an “incentive stock option” as that term is
defined in Section 422 of the Code.  No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under
Section 424(d) of the Code) shares of outstanding Common Stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Corporation, unless the exercise price of such option is at least 110% of the
fair market value of the stock subject to the option and such option by its
terms is not exercisable after the expiration of five years from the date such
option is granted.

 

5.1.3       Stock Appreciation Rights.  A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the fair market value of a share of Common Stock
on the date the SAR was granted (the “base price”) as set forth in the
applicable award agreement, except as follows: (a) in the case of a SAR granted
retroactively in tandem with or as a substitution for another award, the base
price may be no lower than the fair market value of a share of Common Stock on
the date such other award was granted; and (b) in any other circumstances, a SAR
may be granted with a base price that is less than the fair market value of a
share of Common Stock on the date of grant, provided that any shares actually
delivered in respect of such award shall be charged against the limit of
Section 4.2(d) (the limit on full-value awards) as well as any other applicable
limit under Section 4.2.  The maximum term of an SAR shall be ten (10) years. 
The Administrator may grant limited SARs which are exercisable only upon a
change in control or other specified event and may be payable based on the
spread between the base price of

 

--------------------------------------------------------------------------------


 

the SAR and the fair market value of a share of Common Stock during a specified
period or at a specified time within a specified period before, after or
including the date of such event.

 

5.1.4       Other Awards.  The other types of awards that may be granted under
this Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price or ratio related to the
Common Stock, upon the passage of time, the occurrence of one or more events, or
the satisfaction of performance criteria or other conditions, or any combination
thereof; (b) any similar securities with a value derived from the value of or
related to the Common Stock and/or returns thereon; or (c) cash awards granted
consistent with Section 5.2 below.

 

5.2                               Section 162(m) Performance-Based Awards. 
Without limiting the generality of the foregoing, any of the types of awards
listed in Section 5.1.4 above may be, and options and SARs granted with an
exercise or base price not less than the fair market value of a share of Common
Stock at the date of grant (“Qualifying Options” and “Qualifying SARS,”
respectively) typically will be, granted as awards intended to satisfy the
requirements for “performance-based compensation” within the meaning of
Section 162(m) of the Code (“Performance-Based Awards”).  The grant, vesting,
exercisability or payment of Performance-Based Awards may depend (or, in the
case of Qualifying Options or Qualifying SARs, may also depend) on the degree of
achievement of one or more performance goals relative to a pre-established
targeted level or level using one or more of the Business Criteria set forth
below (on an absolute or relative basis) for the Corporation on a consolidated
basis or for one or more of the Corporation’s subsidiaries, segments, divisions
or business units, or any combination of the foregoing.  Any Qualifying Option
or Qualifying SAR shall be subject only to the requirements of Section 5.2.1 and
5.2.3 in order for such award to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Award.  Any other Performance-Based
Award shall be subject to all of the following provisions of this Section 5.2.

 

5.2.1       Class; Administrator.  The eligible class of persons for
Performance-Based Awards under this Section 5.2 shall be officers and employees
of the Corporation or one of its Subsidiaries.  The Administrator approving
Performance-Based Awards or making any certification required pursuant to
Section 5.2.4 must be constituted as provided in Section 3.1 for awards that are
intended as performance-based compensation under Section 162(m) of the Code.

 

5.2.2       Performance Goals.  The specific performance goals for
Performance-Based Awards (other than Qualifying Options and Qualifying SARs)
shall be, on an absolute or relative basis, established based on one or more of
the following business criteria (“Business Criteria”) as selected by the
Administrator in its sole discretion:  earnings per share, cash flow (which
means cash and cash equivalents derived from either net cash flow from
operations or net cash flow from operations, financing and investing
activities), total stockholder return, gross revenue, revenue growth, operating
income (before or after taxes), net earnings

 

--------------------------------------------------------------------------------


 

(before or after interest, taxes, depreciation and/or amortization), return on
equity or on assets or on net investment, cost containment or reduction, or any
combination thereof.  These terms are used as applied under generally accepted
accounting principles or in the Corporation or one of its Subsidiaries’s
financial reporting.  To qualify awards as performance-based under
Section 162(m), the applicable Business Criterion (or Business Criteria, as the
case may be) and specific performance goal or goals (“targets”) must be
established and approved by the Administrator during the first 90 days of the
performance period (and, in the case of performance periods of less than one
year, in no event more than 25% of the performance period has elapsed) and while
performance relating to such target(s) remains substantially uncertain within
the meaning of Section 162(m) of the Code.  Performance targets shall be
adjusted to mitigate the unbudgeted impact of material, unusual or nonrecurring
gains and losses, accounting changes or other extraordinary events not foreseen
at the time the targets were set unless the Administrator provides otherwise at
the time of establishing the targets.  The applicable performance measurement
period may not be less than three months nor more than 10 years.

 

5.2.3       Form of Payment; Maximum Performance-Based Award.  Grants or awards
under this Section 5.2 may be paid in cash or shares of Common Stock or any
combination thereof.  Grants of Qualifying Options and Qualifying SARs to any
one participant in any one calendar year shall be subject to the limit set forth
in Section 4.2(b).  The maximum number of shares of Common Stock which may be
delivered pursuant to Performance-Based Awards (other than Qualifying Options
and Qualifying SARs, and other than cash awards covered by the following
sentence) that are granted to any one participant in any one calendar year shall
not exceed 1,500,000 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1.  In addition, the aggregate amount of
compensation to be paid to any one participant in respect of all
Performance-Based Awards payable only in cash and not related to shares of
Common Stock and granted to that participant in any one calendar year shall not
exceed $1,000,000.00.  Awards that are cancelled during the year shall be
counted against these limits to the extent permitted by Section 162(m) of the
Code.

 

5.2.4       Certification of Payment.  Before any Performance-Based Award under
this Section 5.2 (other than Qualifying Options and Qualifying SARs) is paid and
to the extent required to qualify the award as performance-based compensation
within the meaning of Section 162(m) of the Code, the Administrator must certify
in writing that the performance target(s) and any other material terms of the
Performance-Based Award were in fact timely satisfied.

 

5.2.5       Reservation of Discretion.  The Administrator will have the
discretion to determine the restrictions or other limitations of the individual
awards granted under this Section 5.2 including the authority to reduce awards,
payouts or vesting or to pay no awards, in its sole discretion, if the
Administrator preserves such authority at the time of grant by language to this
effect in its authorizing resolutions or otherwise.

 

--------------------------------------------------------------------------------


 

5.2.6       Expiration of Grant Authority.  As required pursuant to
Section 162(m) of the Code and the regulations promulgated thereunder, the
Administrator’s authority to grant new awards that are intended to qualify as
performance-based compensation within the meaning of Section 162(m) of the Code
(other than Qualifying Options and Qualifying SARs) shall terminate upon the
first meeting of the Corporation’s stockholders that occurs in the fifth year
following the year in which the Corporation’s stockholders first approve this
Plan (subject to any extension that may be subsequently approved by the
Corporation’s stockholders).

 

5.3                               Award Agreements.  Each award shall be
evidenced by a written award agreement in the form approved by the Administrator
and executed on behalf of the Corporation and, if required by the Administrator,
executed by the recipient of the award.  The Administrator may authorize any
officer of the Corporation (other than the particular award recipient) to
execute any or all award agreements on behalf of the Corporation.  The award
agreement shall set forth the material terms and conditions of the award as
established by the Administrator consistent with the express limitations of this
Plan.

 

5.4                               Deferrals and Settlements.  Payment of awards
may be in the form of cash, Common Stock, other awards or combinations thereof
as the Administrator shall determine, and with such restrictions as it may
impose.  The Administrator may also require or permit participants to elect to
defer the issuance of shares or the settlement of awards in cash under such
rules and procedures as it may establish under this Plan.  The Administrator may
also provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferral amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in shares.

 

5.5                               Consideration for Common Stock or Awards.  The
purchase price for any award granted under this Plan or the Common Stock to be
delivered pursuant to an award, as applicable, may be paid by means of any
lawful consideration as determined by the Administrator, including, without
limitation, one or a combination of the following methods:

 

·                  services rendered by the recipient of such award;

 

·                  cash, check payable to the order of the Corporation, or
electronic funds transfer;

 

·                  notice and third party payment in such manner as may be
authorized by the Administrator;

 

·                  the delivery of previously owned shares of Common Stock;

 

·                  by a reduction in the number of shares otherwise deliverable
pursuant to the award; or

 

--------------------------------------------------------------------------------


 

·                  subject to such procedures as the Administrator may adopt,
pursuant to a “cashless exercise” with a third party who provides financing for
the purposes of (or who otherwise facilitates) the purchase or exercise of
awards.

 

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law.  In the event that the
Administrator allows a participant to exercise an award by delivering shares of
Common Stock previously owned by such participant and unless otherwise expressly
provided by the Administrator, any shares delivered which were initially
acquired by the participant from the Corporation (upon exercise of a stock
option or otherwise) must have been owned by the participant at least six months
as of the date of delivery.  Shares of Common Stock used to satisfy the exercise
price of an option shall be valued at their fair market value on the date of
exercise.  The Corporation will not be obligated to deliver any shares unless
and until it receives full payment of the exercise or purchase price therefor
and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied.  Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay the purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.

 

5.6                               Definition of Fair Market Value.  For purposes
of this Plan, “fair market value” shall mean, unless otherwise determined or
provided by the Administrator in the circumstances, the last price (in regular
trading) for a share of Common Stock as furnished by the National Association of
Securities Dealers, Inc. (the “NASD”) through the NASDAQ Global Market Reporting
System (the “Global Market”) for the date in question or, if no sales of Common
Stock were reported by the NASD on the Global Market on that date, the last
price (in regular trading) for a share of Common Stock as furnished by the NASD
through the Global Market for the next preceding day on which sales of Common
Stock were reported by the NASD.  The Administrator may, however, provide with
respect to one or more awards that the fair market value shall equal the last
price (in regular trading) for a share of Common Stock as furnished by the NASD
through the Global Market on the last trading day preceding the date in question
or the average of the high and low trading prices of a share of Common Stock as
furnished by the NASD through the Global Market for the date in question or the
most recent trading day.  If the Common Stock is no longer listed or is no
longer actively traded on the Global Market as of the applicable date, the fair
market value of the Common Stock shall be the value as reasonably determined by
the Administrator for purposes of the award in the circumstances.  The
Administrator also may adopt a different methodology for determining fair market
value with respect to one or more awards if a different methodology is necessary
or advisable to secure any intended favorable tax, legal or other treatment for
the particular award(s) (for example, and without limitation, the Administrator
may provide that fair market value for purposes of one or more awards will be
based on an average of closing prices (or the average of high and low daily
trading prices) for a specified period preceding the relevant date).

 

--------------------------------------------------------------------------------


 

5.7          Transfer Restrictions.

 

5.7.1       Limitations on Exercise and Transfer.  Unless otherwise expressly
provided in (or pursuant to) this Section 5.7, by applicable law and by the
award agreement, as the same may be amended, (a) all awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (b) awards shall be
exercised only by the participant; and (c) amounts payable or shares issuable
pursuant to any award shall be delivered only to (or for the account of) the
participant.

 

5.7.2       Exceptions.  The Administrator may permit awards to be exercised by
and paid to certain persons or entities related to the participant, including
but not limited to members of the participant’s immediate family, trusts or
other entities controlled by or whose beneficiaries or beneficial owners are the
participant and/or members of the participant’s immediate family, pursuant to
such conditions and procedures, including limitations on subsequent transfers,
as the Administrator may establish.  Consistent with Section 8.1, any permitted
transfer shall be subject to the condition that the Administrator receive
evidence satisfactory to it that the transfer (a) is being made for essentially
donative, estate and/or tax planning purposes on a gratuitous or donative basis
and without consideration (other than nominal consideration or in exchange for
an interest in a qualified transferee), and (b) will not compromise the
Corporation’s ability to register shares issuable under this Plan on Form S-8
under the Securities Act.  Notwithstanding the foregoing or anything in
Section 5.7.3, ISOs and restricted stock awards shall be subject to any and all
additional transfer restrictions under the Code to the extent necessary to
maintain the intended tax consequences of such awards.

 

5.7.3       Further Exceptions to Limits on Transfer.  The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

 

(a)           transfers to the Corporation,

 

(b)                                 the designation of a beneficiary to receive
benefits in the event of the participant’s death or, if the participant has
died, transfers to or exercise by the participant’s beneficiary, or, in the
absence of a validly designated beneficiary, transfers by will or the laws of
descent and distribution,

 

(c)                                  subject to any applicable limitations on
ISOs, transfers to a family member (or former family member) pursuant to a
domestic relations order if approved or ratified by the Administrator,

 

(d)                                 if the participant has suffered a
disability, permitted transfers or exercises on behalf of the participant by his
or her legal representative, or

 

(e)                                  the authorization by the Administrator of
“cashless exercise” procedures with third parties who provide financing for the
purpose of (or who otherwise facilitate) the exercise of awards consistent with
applicable laws and the express authorization of the Administrator.

 

--------------------------------------------------------------------------------


 

5.8                               International Awards. One or more awards may
be granted to Eligible Persons who provide services to the Corporation or one of
its Subsidiaries outside of the United States. Any awards granted to such
persons may be granted pursuant to the terms and conditions of any applicable
sub-plans, if any, appended to this Plan and approved by the Administrator.

 

6.              EFFECT OF TERMINATION OF SERVICE ON AWARDS

 

6.1                               General. The Administrator shall establish the
effect of a termination of employment or service on the rights and benefits
under each award under this Plan and in so doing may make distinctions based
upon, inter alia, the cause of termination and type of award. If the participant
is not an employee of the Corporation or one of its Subsidiaries and provides
other services to the Corporation or one of its Subsidiaries, the Administrator
shall be the sole judge for purposes of this Plan (unless a contract or the
award otherwise provides) of whether the participant continues to render
services to the Corporation or one of its Subsidiaries and the date, if any,
upon which such services shall be deemed to have terminated.

 

6.2                               Events Not Deemed Terminations of Service.
Unless the express policy of the Corporation or one of its Subsidiaries, or the
Administrator, otherwise provides, the employment relationship shall not be
considered terminated in the case of (a) sick leave, (b) military leave, or
(c) any other leave of absence authorized by the Corporation or one of its
Subsidiaries, or the Administrator; provided that unless reemployment upon the
expiration of such leave is guaranteed by contract or law, such leave is for a
period of not more than 90 days. In the case of any employee of the Corporation
or one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of the term set forth in
the award agreement.

 

6.3                               Effect of Change of Subsidiary Status. For
purposes of this Plan and any award, if an entity ceases to be a Subsidiary of
the Corporation a termination of employment or service shall be deemed to have
occurred with respect to each Eligible Person in respect of such Subsidiary who
does not continue as an Eligible Person in respect of another entity within the
Corporation or another Subsidiary that continues as such after giving effect to
the transaction or other event giving rise to the change in status.

 

7.              ADJUSTMENTS; ACCELERATION

 

7.1                                 Adjustments. Subject to Section 7.2, upon
(or, as may be necessary to effect the adjustment, immediately prior to): any
reclassification, recapitalization, stock split (including a stock split in the
form of a stock dividend) or reverse stock split; any merger, combination,
consolidation, or other reorganization; any spin-off, split-up, or similar
extraordinary dividend distribution in respect of the Common Stock; or any
exchange of Common Stock or other securities of the Corporation,

 

--------------------------------------------------------------------------------


 

or any similar, unusual or extraordinary corporate transaction in respect of the
Common Stock; then the Administrator shall equitably and proportionately adjust
(1) the number and type of shares of Common Stock (or other securities) that
thereafter may be made the subject of awards (including the specific share
limits, maximums and numbers of shares set forth elsewhere in this Plan),
(2) the number, amount and type of shares of Common Stock (or other securities
or property) subject to any outstanding awards, (3) the grant, purchase, or
exercise price (which term includes the base price of any SAR or similar right)
of any outstanding awards, and/or (4) the securities, cash or other property
deliverable upon exercise or payment of any outstanding awards, in each case to
the extent necessary to preserve (but not increase) the level of incentives
intended by this Plan and the then-outstanding awards.

 

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.

 

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code, Section 409A of the Code and Section 162(m) of the
Code) and accounting (so as to not trigger any charge to earnings with respect
to such adjustment) requirements.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

7.2                               Corporate Transactions - Assumption and
Termination of Awards. Upon the occurrence of any of the following: any merger,
combination, consolidation, or other reorganization; any exchange of Common
Stock or other securities of the Corporation; a sale of all or substantially all
the business, stock or assets of the Corporation; a dissolution of the
Corporation; or any other event in which the Corporation does not survive (or
does not survive as a public company in respect of its Common Stock); then the
Administrator may make provision for a cash payment in settlement of, or for the
assumption, substitution or exchange of any or all outstanding share-based
awards or the cash, securities or property deliverable to the holder of any or
all outstanding share-based awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event. Upon the occurrence of any event
described in the preceding sentence, then, unless the Administrator has made a
provision for the substitution, assumption, exchange or other continuation or
settlement of the award or the

 

--------------------------------------------------------------------------------


 

award would otherwise continue in accordance with its terms in the
circumstances: (1) subject to Section 7.4 and unless otherwise provided in the
applicable award agreement, each then-outstanding option and SAR shall become
fully vested,  all shares of restricted stock then outstanding shall fully vest
free of restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award; and (2) each award
shall terminate upon the related event; provided that the holder of an option or
SAR shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).

 

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

 

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

 

In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the Administrator may deem an acceleration to occur
immediately prior to the applicable event and/or reinstate the original terms of
the award if an event giving rise to an acceleration does not occur.

 

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

7.3                               Other Acceleration Rules. The Administrator
may override the provisions of Section 7.2 and/or 7.4 by express provision in
the award agreement and may accord any Eligible Person a right to refuse any
acceleration, whether pursuant to the award agreement or otherwise, in such
circumstances as the Administrator may approve. The portion of any ISO
accelerated in connection with an event referred to in Section 7.2 (or such
other circumstances as may trigger accelerated vesting of the award) shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded,

 

--------------------------------------------------------------------------------


 

the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.

 

7.4                               Golden Parachute Limitation. Notwithstanding
anything else contained in this Section 7 to the contrary, in no event shall any
award or payment be accelerated under this Plan to an extent or in a manner so
that such award or payment, together with any other compensation and benefits
provided to, or for the benefit of, the participant under any other plan or
agreement of the Corporation or any of its Subsidiaries, would not be fully
deductible by the Corporation or one of its Subsidiaries for federal income tax
purposes because of Section 280G of the Code. If a participant would be entitled
to benefits or payments hereunder and under any other plan or program that would
constitute “parachute payments” as defined in Section 280G of the Code, then the
participant may by written notice to the Corporation designate the order in
which such parachute payments will be reduced or modified so that the
Corporation or one of its Subsidiaries is not denied federal income tax
deductions for any “parachute payments” because of Section 280G of the Code.
Notwithstanding the foregoing, if a participant is a party to an employment or
other agreement with the Corporation or one of its Subsidiaries, or is a
participant in a severance program sponsored by the Corporation or one of its
Subsidiaries, that contains express provisions regarding Section 280G and/or
Section 4999 of the Code (or any similar successor provision), or the applicable
award agreement includes such provisions, the Section 280G and/or Section 4999
provisions of such employment or other agreement or plan, as applicable, shall
control as to the awards held by that participant (for example, and without
limitation, a participant may be a party to an employment agreement with the
Corporation or one of its Subsidiaries that provides for a “gross-up” as opposed
to a “cut-back” in the event that the Section 280G thresholds are reached or
exceeded in connection with a change in control and, in such event, the
Section 280G and/or Section 4999 provisions of such employment agreement shall
control as to any awards held by that participant).

 

8.              OTHER PROVISIONS

 

8.1                              Compliance with Laws. This Plan, the granting
and vesting of awards under this Plan, the offer, issuance and delivery of
shares of Common Stock, the acceptance of promissory notes and/or the payment of
money under this Plan or under awards are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law, federal margin requirements) and to
such approvals by any listing, regulatory or governmental authority as may, in
the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith. The person acquiring any securities under this Plan will,
if requested by the Corporation or one of its Subsidiaries, provide such
assurances and representations to the Corporation or one of its Subsidiaries as
the Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 

8.2                              Employment Status. No person shall have any
claim or rights to be granted an award (or additional awards, as the case may
be) under this Plan, subject to any

 

--------------------------------------------------------------------------------


 

express contractual rights (set forth in a document other than this Plan) to the
contrary.

 

8.3                              No Employment/Service Contract. Nothing
contained in this Plan (or in any other documents under this Plan or in any
award) shall confer upon any Eligible Person or other participant any right to
continue in the employ or other service of the Corporation or one of its
Subsidiaries, constitute any contract or agreement of employment or other
service or affect an employee’s status as an employee at will, nor shall
interfere in any way with the right of the Corporation or one of its
Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.

 

8.4                              Plan Not Funded. Awards payable under this Plan
shall be payable in shares or from the general assets of the Corporation, and no
special or separate reserve, fund or deposit shall be made to assure payment of
such awards. No participant, beneficiary or other person shall have any right,
title or interest in any fund or in any specific asset (including shares of
Common Stock, except as expressly otherwise provided) of the Corporation or one
of its Subsidiaries by reason of any award hereunder. Neither the provisions of
this Plan (or of any related documents), nor the creation or adoption of this
Plan, nor any action taken pursuant to the provisions of this Plan shall create,
or be construed to create, a trust of any kind or a fiduciary relationship
between the Corporation or one of its Subsidiaries and any participant,
beneficiary or other person. To the extent that a participant, beneficiary or
other person acquires a right to receive payment pursuant to any award
hereunder, such right shall be no greater than the right of any unsecured
general creditor of the Corporation.

 

8.5                              Tax Withholding. Upon any exercise, vesting, or
payment of any award or upon the disposition of shares of Common Stock acquired
pursuant to the exercise of an ISO prior to satisfaction of the holding period
requirements of Section 422 of the Code, the Corporation or one of its
Subsidiaries shall have the right at its option to:

 

(a)                                   require the participant (or the
participant’s personal representative or beneficiary, as the case may be) to pay
or provide for payment of at least the minimum amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such award event or payment; or

 

(b)                                  deduct from any amount otherwise payable in
cash to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such cash payment.

 

--------------------------------------------------------------------------------


 

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) grant (either at the time of the award
or thereafter) to the participant the right to elect, pursuant to such rules and
subject to such conditions as the Administrator may establish, to have the
Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment. In no event shall the
shares withheld exceed the minimum whole number of shares required for tax
withholding under applicable law. The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

 

8.6                              Effective Date, Termination and Suspension,
Amendments.

 

8.6.1         Effective Date. This Plan is effective as of January 27, 2004, the
date of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to stockholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board, this Plan
shall terminate at the close of business on the day before the tenth anniversary
of the Effective Date. After the termination of this Plan either upon such
stated expiration date or its earlier termination by the Board, no additional
awards may be granted under this Plan, but previously granted awards (and the
authority of the Administrator with respect thereto, including the authority to
amend such awards) shall remain outstanding in accordance with their applicable
terms and conditions and the terms and conditions of this Plan.

 

8.6.2                     Board Authorization. The Board may, at any time,
terminate or, from time to time, amend, modify or suspend this Plan, in whole or
in part. No awards may be granted during any period that the Board suspends this
Plan.

 

8.6.3                     Stockholder Approval. To the extent then required by
applicable law or any applicable listing agency or required under Sections 162,
422 or 424 of the Code to preserve the intended tax consequences of this Plan,
or deemed necessary or advisable by the Board, any amendment to this Plan shall
be subject to stockholder approval.

 

8.6.4                     Amendments to Awards. Without limiting any other
express authority of the Administrator under (but subject to) the express limits
of this Plan, the Administrator by agreement or resolution may waive conditions
of or limitations on awards to participants that the Administrator in the prior
exercise of its discretion has imposed, without the consent of a participant,
and (subject to the requirements of Sections 3.2 and 8.6.5) may make other
changes to the terms and conditions of awards. Any amendment or other action
that would constitute a repricing of an award is subject to the limitations set
forth in Section 3.2(g).

 

--------------------------------------------------------------------------------


 

8.6.5  Limitations on Amendments to Plan and Awards. No amendment, suspension or
termination of this Plan or change of or affecting any outstanding award shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

 

8.7                               Privileges of Stock Ownership. Except as
otherwise expressly authorized by the Administrator or this Plan, a participant
shall not be entitled to any privilege of stock ownership as to any shares of
Common Stock not actually delivered to and held of record by the participant. No
adjustment will be made for dividends or other rights as a stockholder for which
a record date is prior to such date of delivery.

 

8.8                              Governing Law; Construction; Severability.

 

8.8.1  Choice of Law. This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware.

 

8.8.2  Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

 

8.8.3                    Plan Construction.

 

(a)                                    Rule 16b-3. It is the intent of the
Corporation that the awards and transactions permitted by awards be interpreted
in a manner that, in the case of participants who are or may be subject to
Section 16 of the Exchange Act, qualify, to the maximum extent compatible with
the express terms of the award, for exemption from matching liability under
Rule 16b-3 promulgated under the Exchange Act. Notwithstanding the foregoing,
the Corporation shall have no liability to any participant for Section 16
consequences of awards or events under awards if an award or event does not so
qualify.

 

(b)                                   Section 162(m). Awards under Section 5.1.4
to persons described in Section 5.2 that are either granted or become vested,
exercisable or payable based on attainment of one or more performance goals
related to the Business Criteria, as well as Qualifying Options and Qualifying
SARs granted to persons described in Section 5.2, that are approved by a
committee composed solely of two or more outside directors (as this requirement
is applied under Section 162(m) of the Code) shall be deemed to be intended as
performance-based compensation within the meaning of Section 162(m) of the Code
unless such committee provides otherwise at the time of grant of the award. It
is the further intent of the

 

--------------------------------------------------------------------------------


 

Corporation that (to the extent the Corporation or one of its Subsidiaries or
awards under this Plan may be or become subject to limitations on deductibility
under Section 162(m) of the Code) any such awards and any other
Performance-Based Awards under Section 5.2 that are granted to or held by a
person subject to Section 162(m) will qualify as performance-based compensation
or otherwise be exempt from deductibility limitations under Section 162(m).

 

8.9                               Captions. Captions and headings are given to
the sections and subsections of this Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of this Plan or any provision thereof.

 

8.10                        Stock-Based Awards in Substitution for Stock Options
or Awards Granted by Other Corporation. Awards may be granted to Eligible
Persons in substitution for or in connection with an assumption of employee
stock options, SARs, restricted stock or other stock-based awards granted by
other entities to persons who are or who will become Eligible Persons in respect
of the Corporation or one of its Subsidiaries, in connection with a
distribution, merger or other reorganization by or with the granting entity or
an affiliated entity, or the acquisition by the Corporation or one of its
Subsidiaries, directly or indirectly, of all or a substantial part of the stock
or assets of the employing entity. The awards so granted need not comply with
other specific terms of this Plan, provided the awards reflect only adjustments
giving effect to the assumption or substitution consistent with the conversion
applicable to the Common Stock in the transaction and any change in the issuer
of the security. Any shares that are delivered and any awards that are granted
by, or become obligations of, the Corporation, as a result of the assumption by
the Corporation of, or in substitution for, outstanding awards previously
granted by an acquired company (or previously granted by a predecessor employer
(or direct or indirect parent thereof) in the case of persons that become
employed by the Corporation or one of its Subsidiaries in connection with a
business or asset acquisition or similar transaction) shall not be counted
against the Share Limit or other limits on the number of shares available for
issuance under this Plan.

 

8.11                        Non-Exclusivity of Plan. Nothing in this Plan shall
limit or be deemed to limit the authority of the Board or the Administrator to
grant awards or authorize any other compensation, with or without reference to
the Common Stock, under any other plan or authority.

 

8.12                        No Corporate Action Restriction. The existence of
this Plan, the award agreements and the awards granted hereunder shall not
limit, affect or restrict in any way the right or power of the Board or the
stockholders of the Corporation to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the

 

--------------------------------------------------------------------------------


 

rights thereof) of the Corporation or any subsidiary, (d) any dissolution or
liquidation of the Corporation or any subsidiary, (e) any sale or transfer of
all or any part of the assets or business of the Corporation or any subsidiary,
or (f) any other corporate act or proceeding by the Corporation or any
subsidiary. No participant, beneficiary or any other person shall have any claim
under any award or award agreement against any member of the Board or the
Administrator, or the Corporation or any employees, officers or agents of the
Corporation or any subsidiary, as a result of any such action.

 

8.13                        Other Company Benefit and Compensation Programs.
Payments and other benefits received by a participant under an award made
pursuant to this Plan shall not be deemed a part of a participant’s compensation
for purposes of the determination of benefits under any other employee welfare
or benefit plans or arrangements, if any, provided by the Corporation or any
subsidiary, except where the Administrator expressly otherwise provides or
authorizes in writing. Awards under this Plan may be made in addition to, in
combination with, as alternatives to or in payment of grants, awards or
commitments under any other plans or arrangements of the Corporation or its
subsidiaries.

 

--------------------------------------------------------------------------------